Exhibit 24(b)(9): Opinion and Consent of Counsel VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 BRIAN H. BUCKLEY ASSISTANT VICE PRESIDENT, SR. COUNSEL PHONE: (860) 580-2810 | EMAIL: BRIAN.BUCKLEY@VOYA.COM April 21, 2016 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Post-Effective Amendment No. 26 to Registration Statement on Form N-4 Prospectus Titles: Voya Architect Variable Annuity File Nos.: 333-133944 and 811-05626 Ladies and Gentlemen The undersigned serves as counsel to Voya Insurance and Annuity Company, an Iowa life insurance company (the “Company”).
